ORDER

PER CURIAM:
Following a jury trial, Johnny A. Miller was convicted of pharmacy robbery in the first degree, § 569.025, RSMol994, and armed criminal action, § 571.015.1, RSMol994. Miller was sentenced to a term of twenty-five years on each count, the two sentences to be served concurrently. He appeals the judgment and sentence. Miller also appeals from the denial of his Rule 29.15 motion for post-conviction relief. The appeals were consolidated pursuant to Rule 29.15(i). However, Miller has abandoned his direct appeal from his judgment and sentence by failing to brief any errors pertaining to same.
With respect to Miller’s appeal from the denial of his Rule 29.15 motion for post-conviction relief, no error of law appears. An opinion reciting the detañed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).